Exhibit 99.1 1 AZX100 Dermal Scarring Clinical Development Program 14-Dec-2010 AZX100 AZX100 2 Safe Harbor Statement Statements in this presentation or otherwise attributable to Capstone Therapeutics regarding our business that are not historical facts are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements, which include the timing and acceptability of FDA filings and the efficacy and marketability of potential products, involve risks and uncertainties that could cause actual results to differ materially from predicted results. These risks include: delays in obtaining or inability to obtain FDA, institutional review board or other regulatory approvals of pre-clinical or clinical testing; unfavorable outcomes in our pre-clinical or clinical testing; the development by others of competing technologies and therapeutics that may have greater efficacy or lower cost; delays in obtaining or inability to obtain FDA or other necessary regulatory approval of our products; our inability to successfully and cost effectively develop or outsource manufacturing and marketing of any products we are able to bring to market; changes in FDA or other regulations that affect our ability to obtain regulatory approval of our products, increase our manufacturing costs or limit our ability to market our product; effects on our stock price and liquidity if we are unable to meet the requirements for continued listing on the NASDAQ Capital Market; effects of the Capstone Stockholder Put Right on our stock price; our need for additional capital in the future to fund the continued development of our product candidates; and other factors discussed in our Form 10-K for the fiscal year ended December 31, 2009, and other documents we file with the Securities and Exchange Commission. 3 Dermal Scarring: Range of Indications Keloid Scars •Overgrowth of dense fibrous tissue •Extend beyond borders of original wound •Do not regress spontaneously •Tend to recur after excision Hypertrophic Scars •Red, itching, raised fibrous lesions •Typically do not expand beyond boundaries of initial injury •May undergo partial spontaneous resolution •Common after thermal and other injuries that involve deep dermis Normal Scars •Various types: •Flat, pale •Sunken •Red, dark, raised •Result from surgery, burns acne 4 Keloid Scars The “tough problem” ►Progressive growth that extends past original scar ● Invades and destroys normal skin and tissue ►Cause of keloid formation still not understood; several theories ● Alteration in Dermal “Environment” ● Collagen Turnover ● Genetic Immune Dysfunction ● Viral Cause or Trigger Little new in treatment of keloids over past 20 years; standard treatment may involve: ► Steroid injection ► Radiation ► Pressure ► 5-fluorouracil 5 What are the Goals of Phase 2a? Safety & Tolerability Initial Investigation of Dose & Administration Analyses to Detect Any Signal or Trend of Efficacy 6 AZX100 Phase 2a Clinical Trials - Keloid
